SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the RegistrantþFiled by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 ATLANTICBANCGROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: March 26, 2007 To our Shareholders: The 2007 Annual Meeting of Shareholders of Atlantic BancGroup, Inc. will be held at the Selva Marina Country Club, 1600 Selva Marina Drive, Atlantic Beach, Florida 32233 on April 26, 2007, beginning at 3:00 p.m. local time. The Notice of the Annual Meeting of Shareholders and Proxy Statement attached to this letter describe the formal business that will be transacted at the Annual Meeting and provide material information concerning that business. Our directors and officers, as well as a representative of the accounting firm Mauldin & Jenkins, Certified Public Accountants, LLC, will be present at the Annual Meeting to respond to your questions and to share with you our plans and goals for 2007. It is important that your shares be represented and voted at the Annual Meeting. You can vote your shares by completing and signing the enclosed Proxy Card. Should you attend the Annual Meeting and prefer to vote in person, you will be given that opportunity. On behalf of the Board of Directors and all the employees of Atlantic BancGroup, Inc., we look forward to seeing you at the Annual Meeting. Sincerely, Barry W. Chandler President and Chief Executive Officer ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 NOTICE OF THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 26, 2007 The 2007 Annual Meeting of Shareholders (“Annual Meeting”) of Atlantic BancGroup, Inc. (“Atlantic BancGroup”) will be held at the Selva Marina Country Club, 1600 Selva Marina Drive, Atlantic Beach, Florida 32233, on April 26, 2007, beginning at 3:00 p.m. local time. At the Annual Meeting, the holders of Atlantic BancGroup’s outstanding common stock will act on the following items: 1. - The election of three Class II members of the Board of Directors, each to serve for a three-year term; 2. - The ratification of the appointment of Mauldin & Jenkins, Certified Public Accountants, LLC, as the independent auditors for Atlantic BancGroup and its wholly-owned subsidiary, for the fiscal year ending December 31, 2007; 3. - The adjournment of the Annual Meeting to solicit additional proxies in the event there are not sufficient votes to approve any of the foregoing items; and To transact any other business that properly comes before the Annual Meeting, or any adjournment thereof. All shareholders of record owning shares of Atlantic BancGroup at the close of business on February 28, 2007, are entitled to vote at the Annual Meeting or any adjournments thereof. By Order of the Board of Directors, David L. Young Corporate Secretary Jacksonville Beach, Florida March 26, 2007 ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 PROXY STATEMENT These proxy materials are being provided in connection with the solicitation of proxies by the Board of Directors of Atlantic BancGroup, Inc. (“Atlantic BancGroup”) to be voted at the 2007 Annual Meeting of Shareholders, and any adjournment thereof (“Annual Meeting”). Atlantic BancGroup’s Annual Report, which includes the financial statements for the fiscal year ended December 31, 2006, accompanies this Proxy Statement, which is first being mailed to shareholders on or about March 26, 2007. Date, Time and Location Ø Thursday, April 26, 2007 Ø 3:00 p.m. local time Ø Selva Marina Country Club 1600 Selva Marina DriveAtlantic Beach, Florida 32233 Solicitation and Voting of Proxies This Proxy Statement and the accompanying Proxy Card are being furnished to Atlantic BancGroup shareholders in connection with the solicitation of proxies by the Board of Directors of Atlantic BancGroup, the parent holding company of Oceanside Bank (“Bank”). Regardless of the number of shares of common stock that you own, it is important that your shares be represented by proxy or that you be present at the Annual Meeting. To vote by proxy, please indicate your vote in the spaces indicated on the enclosed Proxy Card and return it signed and dated, in the enclosed postage-paid envelope. Proxies obtained by the Board of Directors will be voted in accordance with the directions given therein.If you do not indicate how your shares should be voted on a matter, the shares represented by your properly completed proxy will be voted in accordance with the Board of Directors’ recommendations as stated in this Proxy Statement. In order for us to have a quorum present to be able to convene the Annual Meeting, it is important that your proxy be returned promptly. Therefore, whether or not you plan to be present at the Annual Meeting, please complete, sign, and date the enclosed Proxy Card and return it in ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 1 the enclosed postage-paid envelope, so that your proxy can be counted for purposes of establishing a quorum in order for the Annual Meeting to proceed as scheduled. Revocation of Proxy Your presence at the Annual Meeting will not automatically revoke your proxy. How-ever, you may revoke a proxy at any time prior to its exercise by: Ø Delivering a written notice of revocation to Atlantic BancGroup; or Ø Delivering a duly executed proxy bearing a later date to Atlantic BancGroup; or Ø Attending the Annual Meeting and choosing to vote in person. Voting Procedures Our Articles of Incorporation do not provide for cumulative voting. Under the Florida Business Corporation Act (“Act”), directors are elected by a plurality of the votes cast at a meeting at which a quorum is present. Our Bylaws provide that a majority of shares entitled to vote and represented in person or by proxy at a shareholder meeting constitutes a quorum. Therefore, each shareholder of record on the record date has the right to vote, in person or by proxy, the number of shares owned by him or her for as many director nominees as there are directors to be elected. For example, if you own five shares, you may vote a maximum of five shares for each director to be elected. Other matters are approved if affirmative votes cast for a proposal exceed the votes cast against that proposal at a meeting at which a quorum is present, unless a greater number of affirmative votes or voting by classes is required by the Act or our Articles of Incorporation. Abstentions and broker non-votes have no effect on these types of matters under the Act. If your shares are held in “street name,” under certain circumstances your brokerage firm may vote your shares. Brokerage firms have authority to vote their customers’ shares on certain “routine” matters, including the election of directors. When a brokerage firm votes its customers’ shares on routine matters, these shares are also counted for purposes of establishing a quorum to conduct business at the meeting. A brokerage firm cannot vote its customers’ shares on non-routine matters. Accordingly, these shares are not counted as votes against a non-routine matter, but rather are not counted at all for these matters. The close of business on February 28, 2007, has been fixed by the Board of Directors as the “record date” for determination of shareholders entitled to notice of, and to vote at, the Annual Meeting, and any adjournment thereof. On the record date, there were 1,247,516shares of Atlantic BancGroup common stock outstanding which were held by approximately624shareholders. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 2 MARKET INFORMATION Our common stock is quoted on the NASDAQ SmallCap Market under the symbol “ATBC.” The market price for our stock is included in our Annual Report on Form 10-KSB under the heading “Market Price for Registrant’s Common Equity and Related Stockholder Matters.” BOARD OF DIRECTORS MEETINGS During the year ended December 31, 2006, Atlantic BancGroup’s Board of Directors held four regular meetings. All directors attended at least 75% of the total meetings of the Board of Directors and any committees on which he or she served. Atlantic BancGroup currently does not pay directors’ fees, except for $500 per month paid to its Chairman, Donald F. Glisson, Jr. The Directors of the Bank receive $1,000 for each Board meeting. Members of the Bank’s Loan Committee receive $400 per month for serving on the Committee and members of the Asset/Liability and Audit Committees receive $50 per meeting. Atlantic BancGroup requires its Directors to attend the Annual Meeting of Shareholders, and in 2006, all of our Directors were in attendance. COMMITTEES OF THE BOARD OF DIRECTORS In 2006, Atlantic BancGroup had three standing committees, the Audit Committee, the Nominating Committee and the Compensation Committee. The Audit Committee has adopted a formal charter, a copy of which was attached to the 2006 Proxy Statement as Exhibit A. The Nominating Committee meets to evaluate director candidates for Atlantic BancGroup’s Board of Directors. This Committee has not yet adopted a charter and does not have written procedures or a policy on the selection of nominees or the evaluation of shareholder recommendations. Until a charter and nominating procedures are put in place, the Committee will make all such decisions on a case-by-case basis, in which it may consider the nominee’s business background, involvement in the community, prior banking experience, and involvement with Oceanside Bank. These are the same criteria used in evaluating candidates selected by the Board. Based on Atlantic BancGroup’s size and marketing area, the Board believes these policies are appropriate for Atlantic BancGroup. The Committee met one time in 2006; each director attended that meeting. The Nominating Committee is composed of Chairman Donald F. Glisson, Jr., Frank J. Cervone, Jimmy D. Dubberly, and Gordon K. Watson, all of whom are independent under Nasdaq’s definition. The Compensation Committee serves with regard to compensation and personnel policies, programs and plans, including management development and succession, and to approve employee compensation and benefit programs. The Compensation Committee does not have a charter. The Compensation Committee met one time in 2006. In 2006, all members attended such meeting. The Board has determined that each member of the Committee is independent as defined by Nasdaq rules. The Compensation Committee is composed of Chairman Donald F. Glisson, Jr., Frank J. Cervone, Jimmy D. Dubberly, and Gordon K. Watson. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street • Jacksonville Beach, Florida 32250 3 REPORT OF THE AUDIT COMMITTEE The functions of the Audit Committee are focused on three areas: q The adequacy of Atlantic BancGroup’s and the Bank’s internal controls and financial reporting process and the reliability of Atlantic BancGroup’s and the Bank’s financial statements. q The performance of Atlantic BancGroup’s and the Bank’s internal auditors and the independence and performance of Atlantic BancGroup’s and the Bank’s independent auditors. q Atlantic BancGroup’s and the Bank’s compliance with legal and regulatory requirements. The Audit Committee met with management periodically to consider the adequacy of Atlantic BancGroup’s and the Bank’s internal controls and the objectivity of their financial reporting. These matters were discussed with Atlantic BancGroup’s and the Bank’s independent auditors. The Audit Committee also met with the independent auditors without management present. The independent auditors have unrestricted access to the members of the Audit Committee. The Audit Committee also recommends to the Board the appointment of the independent auditors and periodically reviews their performance, fees, and independence from management. The Board of Directors believes that the members of the Audit Committee are all “Independent Directors” as defined under the National Association of Securities Dealers Rules.In addition, the Board has determined that none of the Audit Committee members have any relationships which would impair their abilities to objectively and impartially execute their duties. Ms. Robin Scheiderman, a Certified Public Accountant, with extensive auditing experi-ence, has the requisite financial expertise to qualify as an “audit committee financial expert” as defined by Securities and Exchange Commission Rules. Accordingly, the Board has designated Ms. Scheiderman to hold that position. Management has primary responsibility for Atlantic BancGroup’s and the Bank’s financial statements and the overall reporting process, including the system of internal controls.The independent auditors audit the annual financial statements prepared by management and express an opinion as to whether those financial statements fairly present the financial position, review the results of operations and cash flows of Atlantic BancGroup and the Bank in conformity with accounting principles generally accepted in the United States of America, and discuss with the Audit Committee any issues they believe should be raised or addressed. The Audit Committee monitors these processes, relying without independent verification, on the information provided to the Audit Committee and on the representations made by management and the independent auditors. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 4 This year, the Audit Committee reviewed Atlantic BancGroup’s and the Bank’s audited financial statements as of, and for, the fiscal year ended December 31, 2006, and met with both management and the independent auditors of Atlantic BancGroup and the Bank to discuss those financial statements. Management has represented to the Audit Committee that the financial statements were prepared in accordance with accounting principles generally accepted in the United States of America. The Audit Committee has received from, and discussed with, Mauldin & Jenkins, Certified Public Accountants, LLC, the written disclosure and the letter required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees). These items relate to the accounting firm’s independence from Atlantic BancGroup and the Bank. The Audit Committee also discussed with Mauldin & Jenkins, Certified Public Accountants, LLC any matters required to be discussed by the Statement on Auditing Standards No. 61 (Communication with Audit Committees). Based on these reviews and discussions, the Audit Committee recommended to the Board of Directors that Atlantic BancGroup’s audited financial statements be included in Atlantic BancGroup’s and the Bank’s annual report on Form 10-KSB for the fiscal year ended December 31, 2006. Atlantic BancGroup’s and the Bank’s Audit Committee each met four times in 2006. Respectfully submitted: Jimmy D. Dubberly Dr. Conrad L. Williams Robin H. Scheiderman, Chairman Donald F. Glisson, Jr. nPROPOSAL I.ELECTION OF DIRECTORS n The Board of Directors is presently comprised of eight members. Atlantic BancGroup’s Articles of Incorporation provide that directors shall be divided into three classes, with each group serving for staggered three-year terms. This year, three Class II directors are to be elected. To the best of our knowledge, no director nominee is being proposed for election pursuant to any agreement between that person and any other person. The three nominees, Donald F. Glisson, Jr., Robin H. Scheiderman and Gordon K. Watson have indicated their willingness to stand for election and to serve as directors if elected. Should either director nominee become unable or unwilling to serve, proxies will be voted for the election of such other person as the Board of Directors may choose to nominate. As previously discussed in this Proxy Statement, the affirmative vote of a plurality of the votes cast at the Annual Meeting is needed to elect a director. Abstentions and withheld votes will have the same effect as votes against a director nominee. Information relating to the business experience and age of Atlantic BancGroup’s director nominees, continuing directors, and non-director executive officers is set forth as follows. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 5 DIRECTOR NOMINEES CLASS II DIRECTORS TERMS TO EXPIRE IN 2010 Donald F. Glisson, Jr., age 47, is the Chairman of the Board of Atlantic BancGroup and a director of the Bank. He has served in these positions since December 1998 and 1996, respectively. Mr. Glisson serves as President of Triad Financial Services, Inc., in Jacksonville, Florida. Triad Financial is a 100-plus employee consumer finance company. Mr. Glisson graduated from Florida State University with a Bachelor’s degree in Finance. Robin H. Scheiderman, age 50, is a director of Atlantic BancGroup and the Bank. She has served in these positions since December 1998 and 1997, respectively. Since 1992, Ms. Scheiderman has been self-employed as a certified public accountant. Prior to that she served as the Chief Financial Officer for the California College for Health Sciences. In addition, Ms. Scheiderman served as Director of Taxes for Florida Rock Industries, Inc. in Jacksonville, Florida. She earned a Bachelor’s degree and a Master’s degree from the University of North Florida. Ms. Scheiderman is a licensed Certified Public Accountant and Certified Financial Planner. Gordon K. Watson, age 57, is a director of Atlantic BancGroup and has served in that capacity since December 1998. He has also been a director of the Bank since December 1996. Mr. Watson is a founding member, senior partner, and sole shareholder of the law firm of Watson & Osborne, P.A. in Jacksonville, Florida, since 1974. His law firm focuses on real estate, probate, and estate planning law, and currently employs approximately 50 persons.Mr Watson is a resident of Ponte Vedra Beach. He received a Bachelor’s degree in Marketing and Management from Jacksonville University and his Juris Doctorate degree from the University of Florida. Mr. Watson is a Trustee of Jacksonville University. CONTINUING DIRECTORS CLASS I DIRECTORS TERMS TO EXPIRE IN 2008 Frank J. Cervone, age 54, is a director of Atlantic BancGroup and the Bank. He has been a director of Atlantic BancGroup since December 1998, and a director of the Bank since December 1996. Dr. Cervone is an endodontist and has been practicing in Jacksonville Beach since 1990. Dr. Cervone holds a Bachelor’s degree in Biology from the University of Pittsburgh, a D.M.D. degree from the University of Pittsburgh, School of Dental Medicine, and a specialty designation in Endodontics from the University of Pennsylvania. Barry W. Chandler, age 56, is a director of Atlantic BancGroup and the Chairman of the Board of the Bank. Mr. Chandler has served as: President and Chief Executive Officer of Atlantic BancGroup since April 2000, director of Atlantic BancGroup since December 1998, President of the Bank since 1996, and Chief Executive Officer of the Bank since April 2000. Prior to joining the Bank, Mr. Chandler was with Ponte Vedra National Bank from 1990 to 1996. He is a graduate of the Graduate School of Retail Bank Management at the University of Virginia. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 6 Jimmy D. Dubberly, age 65, is a director of Atlantic BancGroup and the Bank. He has been a director with Atlantic BancGroup since December 1998 and a director of the Bank since 1996.Mr. Dubberly is also the Chairman and Chief Executive Officer of the South Georgia Bank, Glennville, Georgia, positions he has held since 1986. Mr. Dubberly is a graduate of the School of Banking of the South at Louisiana State University and the Georgia Banking School at the University of Georgia. CLASS III DIRECTORS TERMS EXPIRING IN 2009 Conrad L. Williams, age 77, is a director of Atlantic BancGroup and the Bank. He has been a director of Atlantic BancGroup since December 1998, and a director of the Bank since 1996. Dr. Williams is a retired veterinarian. He has been a resident of the Jacksonville Beaches community since 1959. Dr. Williams holds two undergraduate degrees, one from Louisiana Tech University and one from the University of Florida. Dr. Williams received his DVM degree from the University of Georgia, College of Veterinary Medicine. Dennis M. Wolfson, age 65, is a director of Atlantic BancGroup and the Bank. He has been a director of Atlantic BancGroup since December 1998 and a director of the Bank since 1996. Mr. Wolfson is a life long resident of Jacksonville. Mr. Wolfson is self-employed as a real estate investor, mortgage broker, and real estate broker. Mr. Wolfson served as Senior Vice President and Director of the Daylight Grocery Company. In addition, he served as Vice President and Director of Merritt-Chapman & Scott Corporation, managing a ninety million dollar portfolio. Mr. Wolfson is a trustee of Wolfson Children’s Hospital in Jacksonville and of the Jacksonville Jewish Foundation. Mr. Wolfson attended Bentley College and Boston University.He received his Bachelor’s degree in Finance from the University of Georgia. NON-DIRECTOR EXECUTIVE OFFICERS David L. Young, age 61, is an Executive Vice President, the Chief Financial Officer, and the Corporate Secretary of Atlantic BancGroup, and also an Executive Vice President and the Chief Financial Officer of the Bank. Mr. Young joined the Bank in May 1997. Prior to joining the Bank, Mr. Young was the Finance Manager for the Loan and Investment Operation Division of Barnett Bank in Jacksonville from 1995 to 1997. He is a graduate of Jacksonville University and the Graduate School of Retail Bank Management at the University of Virginia. Grady R. Kearsey, age 62, is an Executive Vice President and the Senior Loan Officer of the Bank.Mr. Kearsey joined the Bank in July 1997 and served as Vice President - Lender until January 2001, when he was promoted to his current position. Prior to joining the Bank, Mr. Kearsey served as Vice President - Market Manager of SunTrust Bank from 1996 to July 1997. Prior to serving with SunTrust, Mr. Kearsey was with Ponte Vedra National Bank. Mr. Kearsey has a Bachelor’s degree from Jacksonville University. The Board of Directors Recommends that the Shareholders Vote “For” the Election of the Three Class II Director Nominees. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 7 BENEFICIAL STOCK OWNERSHIP OF DIRECTORS AND EXECUTIVE OFFICERS The following table contains information regarding the current beneficial ownership of Atlantic BancGroup common stock of each director nominee, continuing director, and non-director executive officer as of the record date. Based upon stock ownership filings with the Securities and Exchange Commission, to the best of our knowledge, Mr. Watson is the only beneficial owner of more than 5% of Atlantic BancGroup’s common stock. Name Number of Shares Owned (1) % of Beneficial Ownership Frank J. Cervone 14,640 1.17 % Barry W. Chandler 15,000 1.20 Jimmy D. Dubberly 8,060 0.65 Donald F. Glisson, Jr. 40,611 3.26 Grady R. Kearsey 3,670 0.29 Robin H. Scheiderman 51,000 4.09 Gordon K. Watson 80,000 6.41 Conrad L. Williams 6,120 0.49 Dennis M. Wolfson 11,900 0.95 David L. Young 7,320 0.59 All directors and executive officers as a group (10 individuals) 238,321 19.10 % (1) Includes shares for which the named person: · has sole voting and investment power; · has shared voting and investment power with a spouse; or · holds in an IRA or other retirement plan program, unless otherwise indicated in these footnotes. EXECUTIVE COMPENSATION Summary Compensation Table The Summary Compensation Table below shows compensation information regarding: Barry W. Chandler, Chief Executive Officer and President of Atlantic BancGroup and Chief Executive Officer, President, and Chairman of the Board of the Bank; Grady R. Kearsey, Executive Vice President and Senior Loan Officer of the Bank; and David L. Young, Executive Vice President and Chief Financial Officer of Atlantic BancGroup and the Bank. No other executive officer received compensation at a level required to be reported herein by Securities and Exchange Commission regulations. (Table to follow on next page) ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 8 Name and Principal Position Year Salary Bonus All Other Compensation Total Barry W. Chandler Director, President & Chief Executive Officer 2006 2005 $205,040 $167,400 $39,600 $19,800 $18,631(1) $35,728(1) $263,271 $222,928 Grady R. Kearsey Executive Vice President & Senior Loan Officer 2006 2005 $141,142 $120,000 $28,800 $14,400 $33,283(2) $35,728(2) $203,225 $170,128 David L. Young Executive Vice President & Chief Financial Officer 2006 2005 $117,056 $ 96,600 $23,040 $11,520 $19,707(3) $27,640(3) $159,803 $135,760 (1) Includes Simple IRA contribution, split dollar life insurance premiums, Indexed Retirement Plan accruals, directors’ fees, referral fees, incentives, vacation buy-back and Kiwanis Club dues. (2) Includes Simple IRA contribution, indexed retirement plan accrual, referral fees, incentives, vacation buy-back and Exchange Club dues. (3) Includes Board Secretary fees, Simple IRA contribution, Indexed Retirement Plan accruals, referral fees, incentives and vacation buy-backs. 2007 DIRECTOR COMPENSATION TABLE The following table reflects compensation paid to our outside directors in 2006. Name Fees Earned or Paid in Cash Non-Qualified Deferred Compensation Earnings Total Frank J. Cervone $ 12,200 $ 3,797 $ 15,997 Jimmy D. Dubberly $ 12,200 $ 30,348 $ 42,548 Donald F. Glisson, Jr. $ 23,200 $ 2,525 $ 25,725 Robin H. Scheiderman $ 12,400 $ 2,776 $ 15,176 Gordon K. Watson $ 16,800 $ 7,099 $ 23,899 Conrad L. Williams $ 17,000 $ 0 $ 17,000 Dennis M. Wolfson $ 16,800 $ 12,563 $ 29,363 Benefits Officers of the Bank are provided hospitalization, major medical, short and long-term disability insurance, dental insurance, and term life insurance under group plans with generally the same terms as are offered to all full-time employees. ATLANTIC BANCGROUP, INC. • PROXY STATEMENT 1315 South Third Street •Jacksonville Beach, Florida 32250 9 Employment Contracts Neither Atlantic BancGroup nor the Bank has employment agreements with any of its employees. The three named executive officers however, have Change in Control Agreements that will provide them with cash payments of 2.99 times their annual compensation, if they are terminated or resign following a change in control of Atlantic BancGroup. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Certain directors, executive officers, and principal shareholders (defined as individuals owning 5% or more of Atlantic BancGroup common stock) of Atlantic BancGroup are customers of, and have banking relations with, the Bank. Loans made to these individuals are governed under the provisions of Section 22(h) of the Federal Reserve Act. Section 22(h) requires that any loans made by the Bank to such individuals, or to any related interest of such individuals, must: (i) be on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with non-affiliated parties and; (ii) not involve more than the normal risk of repayment or present other unfavorable features. These restrictions do not affect preferential loans to full-time employees who are not directors or executive officers of Atlantic BancGroup or the Bank. Atlantic BancGroup has no loans outstanding to its directors or officers that are not performing according to the terms of such loans. As of December 31, 2006, the Bank’s aggregate outstanding balances on loans to directors, executive officers, and principal shareholders of Atlantic BancGroup and the Bank were $1,998,311.46. Watson
